Order of the Family Court, entered May 4, 1966, after a consolidated hearing, dismissing petition for support from husband and denying petition to compel daughter to defray infant’s dental bills and increase current support, unani*755mously reversed, on the law and the facts, and matter remanded for further testimony, without caste or disbursements to either party. The petitioner is now on welfare and there is need of current testimony as to the husband’s ability to contribute to her support. In the event there is a balance remaining unpaid upon the dental bills of the infant which are properly an obligation of both parents, and pending a hearing, each will contribute $12.50 per month towards the balance of this bill, providing the doctor has completed or continues the required treatment. Further, pending a new hearing, in view of the infant’s age and the mother’s earning capacity, her contribution to the support of the infant shall be increased to $15 per week. Settle order on notice. Concur — Steuer, J. P., Capozzoli, McGivern, McNally and Bastow, JJ.